Crew III, J.
Appeal from an order of the County Court of Rensselaer County (McGrath, J.), entered August 2, 1996, which affirmed a judgment of the Justice Court of the Town of Schodack in favor of plaintiff.
On appeal, defendants contend that the return prepared by the Justice Court of the Town of Schodack fails to comply with the requirements of Uniform Justice Court Act § 1704 (a) and, hence, does not provide a sufficient basis for intelligent appellate review. Given the particular facts of this case, we cannot agree. Whatever deficiencies may exist in the return prepared by Justice Court, there does not appear to be any dispute that defendants constructed a wall that, to one degree or another, encroached upon plaintiff’s property and that the property was damaged as a result thereof. In this regard, the photographs reviewed by Justice Court and County Court adequately portray the damage to plaintiff’s property, and the documentary evidence contained in the record substantiates the amount of damages awarded to plaintiff by Justice Court. Under these circumstances, we decline to set aside County Court’s affirmance of the judgment rendered in favor of plaintiff by Justice Court.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.